Mr. Chief Justice Shepard
delivered the opinion of the Court:
We are constrained to deny the writ of error in this case, the right to which is claimed under the 3d and 6th paragraphs, sec. 250, of the Code relating to the judiciary.
*308The ease was determined upon two propositions, neither of which involved the .construction or application of the Constitution of the United States, or the constitutionality of any law of the United States; nor was the construction of any law. of the United States drawn in question by the defendant.
We regard the case as controlled by American Security & T. Co. v. Rudolph, 38 App. D. C. 32, 44; American Security & T. Co. v. District of Columbia, 224 U. S. 491, 56 L. ed. 856, 32 Sup. Ct. Rep. 553.
The writ of error is denied, but the plaintiff can apply to the Supreme Court of the United States in person for a writ of error if so advised, or a writ of certiorari. Denied.
The Supreme Court of the United States allowed a writ of error on May 19, 1914.
For decision of this Court on appeal from judgment on demurrer, see ante, 194.